DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Is the claimed invention a statutory category of invention?
Claims 1, 7 and 13 are directed to a method for improving learning comprehension (Step 1, Yes).  

Step 2A, Prong 1: Does the claim recite an abstract idea?
The limitation of steps: 
… modifying a fundamental illustrative model to illustrate a first set; obtaining a first comprehension evaluation for the first learning illustrative model; modifying the illustration approach based on the first comprehension; and modifying the fundamental illustrative model to illustrate a second set of learning assets of a second learning object as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  This type of mental process can be practically performed in the human mind. For instance, a human teacher can mentally modify a fundamental illustrative model, mentally obtaining a first comprehension evaluation (i.e. performing mental observations, evaluations, and judgements).  The mere nominal recitation of at least by a computing entity
Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
Per the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim as a whole integrates the recited judicial exception into a practical application of that exception, a claim is not "directed to" a judicial exception. Alternatively, a claim that does not integrate a recited judicial exception into a practical application is directed to the exception. Evaluating whether a claim integrates an abstract idea into a practical application is performed by a) identifying whether there are any additional elements recited in the claim beyond the abstract idea, and b) evaluating those additional elements individual and in combination to determine whether they integrate the abstract idea into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. Exemplary considerations indicative that an additional element (or combination of elements) may have or has not been integrated into a practical application are set forth in the 2019 PEG.
For claims 1,7 and 13, the claims recite certain computer structures: “by a computing entity”, “A computing device comprises: an interface; a local memory and a processing module” and “A computer readable memory comprises: a first memory element”.  It is particularly noted that the use of a computing device "as a tool" to perform an abstract method and steps that only amount to extra solution activity are indicated in the 2019 PEG as examples that an additional element has not been integrated into a practical application.  Even in combination, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits, such as an improvement to a computing system, on practicing the abstract idea (STEP 2A, Prong 2: NO). 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claims 1,7 and 13, the claims recite certain computer structures: “by a computing entity”, “A computing device comprises: an interface; a local memory and a processing module” and “A computer readable memory comprises: a first memory element”.  Regarding these limitations: Applicant’s specification only describes these features in a highly generic manner by stating that "Computing devices include portable computing devices and fixed computing devices. Examples of portable computing devices include an embedded controller, a smart sensor, a social networking device, a gaming device, a smart phone, a laptop computer, a tablet computer, a video game controller, and/or any other portable device that includes a computing core. Examples of fixed computing devices includes a personal computer, a computer server, a cable set-top box, a fixed display device, an appliance, and industrial controller, a video game counsel, a home entertainment controller, a critical infrastructure controller, and/or any type of home, office or cloud computing equipment that includes a computing core" in the Applicant’s published specification, para. [0057].  There is no indication in the Specification that Applicants have achieved an advancement or improvement in computer and networking technology.   Dependent claims 2-6,8-12,14-18 inherit the deficiencies of their respective parent claims through their dependencies and do not recite additional limitations sufficient to direct the claims to more than the claimed abstract idea, and are thus rejected for the same reasons.  
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 6, 9, 12, 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 3, 6, 9, 12, 15 and 18 recite a plurality of processes where each process includes a plurality of interdependent steps.  
For example, 
claim 2 requires: obtaining, by the computing entity, a second comprehension evaluation for the second learning illustrative model;
modifying, by the computing entity, the updated illustration approach based on the second comprehension evaluation for the second learning illustrative model to produce a further updated illustration approach;
claims 3, 9, 15 requires: 
generating a multi-dimensional representation of the first set of learning assets; and  
integrating the multi-dimensional representation of the first set of learning assets
claims 6, 12, 18 requires: 
generating a multi-dimensional representation of the second set of learning assets; and 
integrating the multi-dimensional representation of the second set of learning assets
The claimed steps are written in sequence where earlier step(s) depends on the prior step(s) for a complete and functional process.  Claims 2, 3, 6, 9, 12, 15 and 18 use an alternative language “one or more of” which requires one step or some steps in the claimed process.  The claimed processes are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite because each claim failed to include all the necessary steps for a complete and functional process.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gal et al. (US 2014/0335497 A1).

one or more of”.  The cited prior art only requires to meet one or more of the claimed elements. 

Re claims 1, 7, 13:
1. Gal teaches a method for improving learning comprehension regarding a lesson (Gal, fig. 2, 250 - “Lessons”; [0004], “devices, systems, and methods of adaptive teaching and learning”), the method comprises: 
modifying, by a computing entity (Gal, [0123]), a fundamental illustrative model to illustrate a first set of learning assets of a first learning object in accordance with an illustration approach to produce a first learning illustrative model (Gal, [0093], “e.g., by utilizing lessons templates, pre-prepared lessons plans models for teaching scenarios, or the like)”; [0109]; Gal teaches a plurality of lesson templates (a fundamental illustrative model); fig. 4, 404, “Dynamic Adaptation”; [0329], “(3) Modify the educational content to fit learners (group, individuals) and their learning needs (difficulty level, learning style, limitation, disability, special ability or advantage)”; [0158], “accommodate various teaching styles of teachers, various learning skills of students, various preferences of teachers, or the like”; the lesson can be customized based on the teaching / learning styles, skill, preferences…etc. ), 
wherein the lesson includes a plurality of learning objects which includes the first learning object, wherein the fundamental illustrative model is based on illustrative assets of the lesson (Gal, fig. 2, “LEARNING OBJECTS”; [0109], “Learning objects 271 are authored, created, developed and/or generated using development tools 272, for example, using templates, editors, authoring tools, a step-by-step "wizard" generation process, or the like”; [0270]; [0272]); 
obtaining, by the computing entity, a first comprehension evaluation for the first learning illustrative model (Gal, fig. 4, 403, “Integrated evaluation and Assessment”; [0150] – [0157], [0150], “The integrated evaluation and assessment module 403 is able to perform integrated evaluation and assessment of substantially all learning activities, e.g., by monitoring, logging and dynamically reporting the performance of individual students through their learning”); 
modifying, by the computing entity, the illustration approach based on the first comprehension evaluation for the first learning illustrative model to produce an updated illustration approach (Gal, [0093],  and 
modifying, by the computing entity, the fundamental illustrative model to illustrate a second set of learning assets of a second learning object in accordance with the updated illustration approach to produce a second learning illustrative model, wherein the plurality of learning objects includes the second learning object (Gal, [0093], “e.g., by utilizing lessons templates, pre-prepared lessons plans models for teaching scenarios, or the like)”; [0109]; Gal teaches a plurality of lesson templates (a fundamental illustrative model); fig. 4, 404, “Dynamic Adaptation”; [0329], “(3) Modify the educational content to fit learners (group, individuals) and their learning needs (difficulty level, learning style, limitation, disability, special ability or advantage)”; [0330], “the teacher may change or edit lesson flow or lesson content, typically after the lesson ends, in response to the "End of lesson report" or to reports of assessment events”).

Fig. 4 shows a loop structure that dynamically modify the lesson / learning activities (404, 405) based on the performance of students through their learning (403).


    PNG
    media_image1.png
    785
    737
    media_image1.png
    Greyscale


7. A computing device comprises: 
an interface; a local memory; and a processing module operably coupled to the interface and the local memory, wherein the processing module functions to: 
modify a fundamental illustrative model to illustrate a first set of learning assets of a first learning object in accordance with an illustration approach to produce a first learning illustrative model, wherein a lesson includes a plurality of learning objects which includes the first learning object, wherein the fundamental illustrative model is based on illustrative assets of the lesson; 
obtain a first comprehension evaluation for the first learning illustrative model; modify the illustration approach based on the first comprehension evaluation for the first learning illustrative model to produce an updated illustration approach; and 
modify the fundamental illustrative model to illustrate a second set of learning assets of a second learning object in accordance with the updated illustration approach to produce a second learning illustrative model, wherein the plurality of learning objects includes the second learning object (See claim 1 rejection above).


a first memory element that stores operational instructions that, when executed by a processing module, causes the processing module to: 
modify a fundamental illustrative model to illustrate a first set of learning assets of a first learning object in accordance with an illustration approach to produce a first learning illustrative model, wherein a lesson includes a plurality of learning objects which includes the first learning object, wherein the fundamental illustrative model is based on illustrative assets of the lesson; 
a second memory element that stores operational instructions that, when executed by the processing module, causes the processing module to: obtain a first comprehension evaluation for the first learning illustrative model; 
a third memory element that stores operational instructions that, when executed by the processing module, causes the processing module to: modify the illustration approach based on the first comprehension evaluation for the first learning illustrative model to produce an updated illustration approach; and 
a fourth memory element that stores operational instructions that, when executed by the processing module, causes the processing module to: modify the fundamental illustrative model to illustrate a second set of learning assets of a second learning object in accordance with the updated illustration approach to produce a second learning illustrative model, wherein the plurality of learning objects includes the second learning object (See claim 1 rejection above).

Re claims 2, 8, 14:
2. The method of claim 1 further comprises one or more of: 
outputting, by the computing entity, the second learning illustrative model to a second computing entity (Gal, fig. 4; [0149], “The educational content 401 includes, for example, comprehensive educational content in accordance with full curriculum or portions … This includes, for example, differential and/or selective allocation of learning objects and/or learning activities to students or groups of students, monitoring the in-class learning progress of students or groups of students, approving or rejecting automatic suggestions by the system 400 (e.g., a suggestion to serve to Student B a tailored "correction 
obtaining, by the computing entity, a second comprehension evaluation for the second learning illustrative model (Gal, fig. 4, 403, “Integrated evaluation and Assessment”; [0150] – [0157], [0150], “The integrated evaluation and assessment module 403 is able to perform integrated evaluation and assessment of substantially all learning activities, e.g., by monitoring, logging and dynamically reporting the performance of individual students through their learning”); 
modifying, by the computing entity, the updated illustration approach based on the second comprehension evaluation for the second learning illustrative model to produce a further updated illustration approach (Gal, [0093], “e.g., by utilizing lessons templates, pre-prepared lessons plans models for teaching scenarios, or the like)”; [0109]; Gal teaches a plurality of lesson templates (a fundamental illustrative model); fig. 4, 404, “Dynamic Adaptation”; [0329], “(3) Modify the educational content to fit learners (group, individuals) and their learning needs (difficulty level, learning style, limitation, disability, special ability or advantage)”; [0045], “lesson planning module is to dynamically perform a modification of the lesson plan, in accordance with one or more predefined rules, based on performance of one or more digital learning objects through one or more student stations”); 
modifying, by the computing entity, the second learning illustrative model in accordance with the further updated illustration approach to produce an updated second learning illustrative model; and outputting, by the computing entity, the updated second learning illustrative model to the second computing entity (Gal, [0093], “e.g., by utilizing lessons templates, pre-prepared lessons plans models for teaching scenarios, or the like)”; [0109]; Gal teaches a plurality of lesson templates (a fundamental illustrative model); fig. 4, 404, “Dynamic Adaptation”; [0329], “(3) Modify the educational content to fit learners (group, individuals) and their learning needs (difficulty level, learning style, limitation, disability, special ability or advantage)”; [0330], “the teacher may change or edit lesson flow or lesson content, typically after the lesson ends, in response to the "End of lesson report" or to reports of assessment events”).


output, via the interface, the second learning illustrative model to a second computing entity; 
obtain a second comprehension evaluation for the second learning illustrative model; 
modify the updated illustration approach based on the second comprehension evaluation for the second learning illustrative model to produce a further updated illustration approach; 
modify the second learning illustrative model in accordance with the further updated illustration approach to produce an updated second learning illustrative model; and 
output, via the interface, the updated second learning illustrative model to the second computing entity (See claim 2 above).

14. The computer readable memory of claim 13 further comprises: 
a fifth memory element stores operational instructions that, when executed by the processing module, causes the processing module to: 
output the second learning illustrative model to a second computing entity; 
obtain a second comprehension evaluation for the second learning illustrative model; modify the updated illustration approach based on the second comprehension evaluation for the second learning illustrative model to produce a further updated illustration approach; 
modify the second learning illustrative model in accordance with the further updated illustration approach to produce an updated second learning illustrative model; and output the updated second learning illustrative model to the second computing entity (See claim 2 above).

Re claims 3, 9, 15:
3. The method of claim 1, wherein the modifying the fundamental illustrative model to illustrate the first set of learning assets of the first learning object in accordance with the illustration approach to produce the first learning illustrative model comprises one or more of: 
identifying a first teaching asset of the first learning object as part of the first set of learning assets (Gal, fig. 2, 210, 230, 250); 

generating a multi-dimensional representation of the first set of learning assets; and 
integrating the multi-dimensional representation of the first set of learning assets and the fundamental illustrative model in accordance with the illustration approach to produce the first learning illustrative model.

9. The computing device of claim 7, wherein the processing module functions to modify the fundamental illustrative model to illustrate the first set of learning assets of the first learning object in accordance with the illustration approach to produce the first learning illustrative model by one or more of: 
identifying a first teaching asset of the first learning object as part of the first set of learning assets; 
identifying a first assessment asset of the first learning object as part of the first set of learning assets; 
generating a multi-dimensional representation of the first set of learning assets; and 
integrating the multi-dimensional representation of the first set of learning assets and the fundamental illustrative model in accordance with the illustration approach to produce the first learning illustrative model (See claim 3 above).

15. The computer readable memory of claim 13, wherein the processing module functions to execute the operational instructions stored by the first memory element to cause the processing module to modify the fundamental illustrative model to illustrate the first set of learning assets of the first learning object in accordance with the illustration approach to produce the first learning illustrative model by one or more of: 
identifying a first teaching asset of the first learning object as part of the first set of learning assets; 

generating a multi-dimensional representation of the first set of learning assets; and 
integrating the multi-dimensional representation of the first set of learning assets and the fundamental illustrative model in accordance with the illustration approach to produce the first learning illustrative model (See claim 3 above).

Re claims 4, 10, 16:
4. The method of claim 1, wherein the obtaining the first comprehension evaluation for the first learning illustrative model comprises: 
outputting the first learning illustrative model to a second computing entity, wherein the first learning illustrative model includes a first assessment asset of the first learning object; obtaining a first assessment response for the first learning illustrative model; and generating the first comprehension evaluation based on the first assessment response and the first assessment asset (Gal, [0261], “a set of editing and authoring tools that allow creating, editing, modifying and adapting (e.g., changing predefined content and/or behavior) of learning objects, and allow their incorporation into teaching, learning and assessment processes”; [0133], “stem 300 may determine and report that Student A successfully completed or answered 87 percent of tasks or questions in a learning object or a learning activity, whereas Student B successfully completed or answered 45 percent of tasks or questions in a learning object or a learning activity. System 300 may determine and report that Student A appears to be "stuck" or lingering on a particular exercise or learning object”; [0179], “The content of learning objects may be automatically modified or adapted during the iterations … differential and/or selective allocation of learning objects and/or learning activities to students or groups of students, monitoring the in-class learning progress of students or groups of students").

10. The computing device of claim 7, wherein the processing module functions to obtain the first comprehension evaluation for the first learning illustrative model by: 

obtaining a first assessment response for the first learning illustrative model; and 
generating the first comprehension evaluation based on the first assessment response and the first assessment asset (See claim 4 above).

16. The computer readable memory of claim 13, wherein the processing module functions to execute the operational instructions stored by the second memory element to cause the processing module to obtain the first comprehension evaluation for the first learning illustrative model by: 
outputting the first learning illustrative model to a second computing entity, wherein the first learning illustrative model includes a first assessment asset of the first learning object; 
obtaining a first assessment response for the first learning illustrative model; and 
generating the first comprehension evaluation based on the first assessment response and the first assessment asset (See claim 4 above).

Re claims 5, 11, 17:
5. The method of claim 1, wherein the modifying the illustration approach based on the first comprehension evaluation for the first learning illustrative model to produce the updated illustration approach (Gal, [0093], “e.g., by utilizing lessons templates, pre-prepared lessons plans models for teaching scenarios, or the like)”; [0109]; Gal teaches a plurality of lesson templates (a fundamental illustrative model); fig. 4, 404, “Dynamic Adaptation”; [0329], “(3) Modify the educational content to fit learners (group, individuals) and their learning needs (difficulty level, learning style, limitation, disability, special ability or advantage)”; [0158], “accommodate various teaching styles of teachers, various learning skills of students, various preferences of teachers, or the like”; the lesson can be customized based on the teaching / learning styles, skill, preferences…etc. ) comprises: 
when the first comprehension evaluation indicates that a portion of the lesson is too easy, updating the illustration approach to include one or more of: a more challenging viewpoint perspective, a larger scale of a view, a larger scope of the view, a faster speed of delivery (Gal, [0108], “Learning extending the time or shortening the time allocated for completing the digital learning object, in response to an increase or decrease in the time allocated for the lesson)”; increase or decrease the delivery of the lesson to the student based on the performance of the student), a higher number of views, and more highlighting of the view; and 
when the first comprehension evaluation indicates that the portion of the lesson is too difficult, updating the illustration approach to include one or more of: a less challenging viewpoint perspective, a smaller scale of the view, a smaller scope of the view, a slower speed of the delivery (Gal, [0108], “Learning objects 210 may be associated with various time-lengths, levels of difficulty, curriculum portions or subjects, or other properties”; [0279], “based on past performance or current performance of the digital learning object by the student, based on external or environmental properties (e.g., extending the time or shortening the time allocated for completing the digital learning object, in response to an increase or decrease in the time allocated for the lesson)”; increase or decrease the delivery of the lesson to the student based on the performance of the student), a lower number of the views, and less highlighting of the view.

11. The computing device of claim 7, wherein the processing module functions to modify the illustration approach based on the first comprehension evaluation for the first learning illustrative model to produce the updated illustration approach by: 
when the first comprehension evaluation indicates that a portion of the lesson is too easy, updating the illustration approach to include one or more of: a more challenging viewpoint perspective, a larger scale of a view, a larger scope of the view, a faster speed of delivery, a higher number of views, and more highlighting of the view; and 
when the first comprehension evaluation indicates that the portion of the lesson is too difficult, updating the illustration approach to include one or more of: a less challenging viewpoint perspective, a 

17. The computer readable memory of claim 13, wherein the processing module functions to execute the operational instructions stored by the third memory element to cause the processing module to modify the illustration approach based on the first comprehension evaluation for the first learning illustrative model to produce the updated illustration approach by: 
when the first comprehension evaluation indicates that a portion of the lesson is too easy, updating the illustration approach to include one or more of: a more challenging viewpoint perspective, a larger scale of a view, a larger scope of the view, a faster speed of delivery, a higher number of views, and more highlighting of the view; and 
when the first comprehension evaluation indicates that the portion of the lesson is too difficult, updating the illustration approach to include one or more of: a less challenging viewpoint perspective, a smaller scale of the view, a smaller scope of the view, a slower speed of the delivery, a lower number of the views, and less highlighting of the view (See claim 5 above).

Re claims 6, 12, 18:
6. The method of claim 1, wherein the modifying the fundamental illustrative model to illustrate the second set of learning assets of the second learning object in accordance with the updated illustration approach to produce the second learning illustrative model comprises one or more of: 
identifying a second teaching asset of the second learning object as part of the second set of learning assets (Gal, fig. 4; [0149], “The educational content 401 includes, for example, comprehensive educational content in accordance with full curriculum or portions … This includes, for example, differential and/or selective allocation of learning objects and/or learning activities to students or groups of students, monitoring the in-class learning progress of students or groups of students, approving or rejecting automatic suggestions by the system 400 (e.g., a suggestion to serve to Student B a tailored "correction cycle" or repeat exercise in a certain subject-matter), or the like”; [0151], “monitor the learning activities of students utilizing the student stations”; Fig. 4 shows a loop structure that dynamically modify 
identifying a second assessment asset of the second learning object as part of the second set of learning assets (Gal, [0093], “e.g., by utilizing lessons templates, pre-prepared lessons plans models for teaching scenarios, or the like)”; [0109]; Gal teaches a plurality of lesson templates (a fundamental illustrative model); fig. 4, 404, “Dynamic Adaptation”; [0329], “(3) Modify the educational content to fit learners (group, individuals) and their learning needs (difficulty level, learning style, limitation, disability, special ability or advantage)”; [0045], “lesson planning module is to dynamically perform a modification of the lesson plan, in accordance with one or more predefined rules, based on performance of one or more digital learning objects through one or more student stations”); 
generating a multi-dimensional representation of the second set of learning assets; and 
integrating the multi-dimensional representation of the second set of learning assets and the fundamental illustrative model in accordance with the updated illustration approach to produce the second learning illustrative model.

12. The computing device of claim 7, wherein the processing module functions to modify the fundamental illustrative model to illustrate the second set of learning assets of the second learning object in accordance with the updated illustration approach to produce the second learning illustrative model by one or more of: 
identifying a second teaching asset of the second learning object as part of the second set of learning assets; 
identifying a second assessment asset of the second learning object as part of the second set of learning assets; 
generating a multi-dimensional representation of the second set of learning assets; and 
integrating the multi-dimensional representation of the second set of learning assets and the fundamental illustrative model in accordance with the updated illustration approach to produce the second learning illustrative model (See claim 6 above).

one or more of: 
identifying a second teaching asset of the second learning object as part of the second set of learning assets; 
identifying a second assessment asset of the second learning object as part of the second set of learning assets; 
generating a multi-dimensional representation of the second set of learning assets; and 
integrating the multi-dimensional representation of the second set of learning assets and the fundamental illustrative model in accordance with the updated illustration approach to produce the second learning illustrative model (See claim 6 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JACK YIP/             Primary Examiner, Art Unit 3715